EXHIBIT 1 NEXEN 401(K) SAVINGS AND PENSION PLAN EXHIBIT 1 to Annual Report on Form 11-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the incorporation of our reports included in this Form 11-K into the Company’s previously filed Registration Statement File No. 33-28346, 33-79666 and 333-118019.It should be noted that we have not audited any financial statements of the Nexen Savings Plan subsequent to December 31, 2010 or performed any audit procedure subsequent to the date of our report. /s/ WEAVER AND TIDWELL, L.L.P. WEAVER AND TIDWELL, L.L.P. Dallas, Texas June 23, 2011
